Mr. Justice MacLeary,
after making the above statement ■of facts, delivered the opinion of the court.
The findings of fact and conclusions of law on which the judgment appealed from is based are accepted.
The District Court of San Juan having committed no error in its decision of this case, as contained in the above judgment, we hold that we should affirm and do affirm the judgment rendered by the District Court of San Juan, on May 4,1903, without special imposition of costs.
Chief Justice Quiñones and Justices Hernández, Figueras and Sulzbacher concurred.